Exhibit 10.15
Agreement Pursuant To Chevron Corporation
Long-Term Incentive Plan (LTIP)
[YEAR] AWARD
Name:
Chevron Corporation has made the following Award(s) to you on [date], subject to
the terms of the Chevron Corporation Long-Term Incentive Plan (the “Plan”) and
Rules adopted under it. Both documents are incorporated into this Agreement and
copies are available to you on request. By accepting these Awards, you are
agreeing to all the terms and conditions of the Plan and the Plan Rules.
Capitalized terms used in this document and not defined herein have the same
meaning as set out in the Plan or the US Prospectus. If there is any
inconsistency between this Agreement and the US Prospectus, this agreement
prevails.
[YEAR] LTIP GRANT
Stock Options
1. You are granted [number] nonqualified stock options, as reflected in the
grant detail screen in the “Stock Option/SAR” section of your account at
[internet address].
2. Your grant price is the Chevron stock closing price (U.S.[price]) on [date].
You can find the grant price from the Chevron Historical Price Lookup page at
http://investor.chevron.com/phoenix.zhtml?c=130102&p=irol-stocklookup.
3. The options vest as follows: 33 1/3 percent after one year, 66 2/3 percent
after two years and 100 percent after three years. They expire after 10 years.
4. The number of options vested and the exercise period may be adjusted
following termination of employment, in accordance with the Plan Rules.
5. The Committee shall have the ability to substitute, without receiving
participant permission, Stock Appreciation Rights (SARs) paid only in stock for
outstanding options; provided that the number of substituted SARs equals the
number of shares underlying the options and the grant price of the SARs is equal
to the grant price of the options.
Performance Shares
1. You are granted [number] performance shares with a three-year performance
period starting [date] and ending [date]. Performance shares are reflected in
the grant detail screen in the “Restricted Unit/Perf Share” section of your
account at [internet address].
2. This performance share award will be paid in cash within two and a half
months after [date]. The value of your cash payout from your performance shares
depends on the twenty-day average price of Chevron stock at the time the
performance shares vest and the company’s total shareholder return (TSR) for the
three-year performance period relative to the TSR for our peer group of oil
competitors.
3. The LTIP peer group for [year] will be [BP, ConocoPhillips, ExxonMobil and
Shell]. Depending on Chevron’s TSR rank compared with the peer group, the
following payout modifiers will apply:

                     
Relative TSR Rank
  1   2   3   4   5
Payout Modifier
  200%   150%   100%   50%   0%

4. The number of vested performance shares may be adjusted following
termination, in accordance with the Plan Rules.

E-3



--------------------------------------------------------------------------------



 



Restricted Stock Unit Award
1. You are granted [number] restricted stock units, as reflected in the grant
detail screen in the “Restricted Unit/Perf Share” section of your account at
[internet address].
2. You must continue employment with Chevron until [date] to receive payment of
this RSU award. The entire award will be forfeited if you terminate prior to
[date] for any reason.
3. This RSU award will be paid in cash on or as soon as practical after [date],
but no later than sixty (60) days thereafter, based on the Chevron stock closing
price on the last date that the New York Stock Exchange is open prior to [date].
4. This RSU award will not earn dividend equivalents when Chevron pays a
dividend on its common shares.
5. You may not defer payment of this award.

E-4